1    LEILA W. MORGAN
     California State Bar No. 232874
2    FEDERAL DEFENDERS OF SAN DIEGO, INC.
     225 Broadway, Suite 900
3    San Diego, California 92101-5030
     Telephone: (619) 234-8467
4    Facsimile: (619) 687-2666
     Leila_Morgan@fd.org
5
     Attorneys for
6    GREY ZAMUDIO
7                         UNITED STATES DISTRICT COURT
8                       SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                 CASE NO.: 20CR2451-WQH
11                      Plaintiff,             Hon. William Q. Hayes
                                               Courtroom 14B
12         v.                                  Date: June 21, 2021
                                               Time: 9:00 a.m.
13   GREY ZAMUDIO,
                                               LETTER IN SUPPORT
14                      Defendant.
15
16         Grey Zamudio, by and through counsel, Leila W. Morgan and Federal
17   Defenders of San Diego, Inc., hereby files the following letter in his support at the
18   time of his sentencing.
19
20                                         Respectfully submitted,
21
22   Dated: June 17, 2021                  s/ Leila W. Morgan
                                           Federal Defenders of San Diego, Inc.
23                                         Attorneys for
                                           GREY ZAMUDIO
24                                         Email: Leila_Morgan@fd.org
25
26
27
28
